

117 HR 917 IH: Kangaroo Protection Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 917IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Carbajal (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the sale of kangaroo products, and for other purposes.1.Short titleThis Act may be cited as the Kangaroo Protection Act of 2021. 2.Prohibited acts with respect to kangaroos(a)In generalChapter 3 of title 18, United States Code, is amended by adding at the end the following new section: 50.Prohibited acts with respect to kangaroos(a)In generalNo person may knowingly—(1)bring into the United States for commercial purposes, possess with the intent to sell, or sell a kangaroo (as defined by subsection (h)); or(2)introduce into interstate commerce, manufacture for introduction into interstate commerce, sell, trade, or advertise in interstate commerce, offer to sell, or transport or distribute in interstate commerce, any kangaroo product (as defined by subsection (h)).(b)Criminal penaltiesAny person who violates any provision of this section shall be subject to a criminal penalty of not more than—(1)one year in prison for each prohibited action under subsection (a); or(2)$10,000 for each prohibited action under subsection (a). (c)Civil penaltyAny person who violates any provision of this section may be assessed a civil penalty of not more than $10,000 for each prohibited action under subsection (a).(d)ForfeitureAny kangaroo or kangaroo product (as defined by subsection (h)) found to be used by a person in violation of subsection (a), shall be subject to forfeiture to the United States. (e)RegulationsThe Secretary of the Interior, in consultation with the Attorney General, the Secretary of Commerce, the Secretary of Agriculture, or any other agency the Secretary of the Interior determines necessary for consultation, may issue regulations appropriate to carry out this Act. (f)EnforcementThe Secretary of the Interior, in consultation with the Attorney General, the Secretary of Commerce, the Secretary of Agriculture, or any other agency the Secretary of the Interior determines necessary for consultation, shall enforce this Act or any regulation implemented pursuant to this Act.(g)Citizen suit(1)Except as provided in paragraph (3), any person may commence a civil suit on their own behalf— (A)to enjoin any person, including the United States and any other governmental instrumentality or agency (to the extent permitted by the eleventh amendment to the Constitution), who is alleged to be in violation of any provision of this section or regulation issued under the authority thereof; or(B)against the Secretary of the Interior where there is alleged a failure of the Secretary to perform any act or duty under this section which is not discretionary with the Secretary. (2)The district courts shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce any such provision or regulation, or to order the Secretary of the Interior to perform such act or duty, as the case may be.(3)(A)No action may be commenced under paragraph (1)(A) of this section—(i)prior to sixty days after written notice of the violation has been given to the Secretary, and to any alleged violator of any such provision or regulation;(ii)if the United States has commenced action to impose a civil penalty pursuant to this section; or (iii)if the United States has commenced and is diligently prosecuting a criminal action in a court of the United States or a State to redress a violation of any such provision or regulation. (B)No action may be commenced under subparagraph (1)(B) of this section prior to sixty days after written notice has been given to the Secretary.(4)(A)Any suit under this subsection may be brought in the judicial district in which the violation occurs. (B)In any such suit under this subsection in which the United States is not a party, the Attorney General, at the request of the Secretary of the Interior, may intervene on behalf of the United States as a matter of right.(5)The court, in issuing any final order in any suit brought pursuant to paragraph (1) of this subsection, may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate. (6)Any injunctive relief provided under this subsection shall not restrict any right which any person (or class of persons) may have under any statute or common law to seek enforcement of any standard or limitation or to seek any other relief (including relief against the Secretary or a State agency).(h)DefinitionsIn this section: (1)KangarooThe term kangaroo means any dead animal of the species or a part of any dead animal of the species Osphranter rufus (commonly known as the red kangaroo), Macropus giganteus (commonly known as the eastern grey kangaroo), Macropus fuliginosus (commonly known as the western grey kangaroo), or Osphranter robustus (commonly known as the common wallaroo kangaroo).(2)Kangaroo productThe term kangaroo product means any item that is composed in whole or in part of a kangaroo. (3)PersonThe term person includes any individual, partnership, association, corporation, trust, or any officer, employee, agent, department, or instrumentality of the Federal Government or of any State or political subdivision thereof, or any other entity subject to the jurisdiction of the United States.(4)United StatesThe term United States, when used in a geographical context, means each of the several States of the United States, the District of Columbia, and territories and possessions of the United States. .(b)Clerical amendmentThe table of contents of chapter 3 of title 18, United States Code, is amended by inserting after the item relating to section 49 the following: 50. Prohibited acts with respect to kangaroos..(c)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 